ALLOWABILITY NOTICE

Reply Under 37 CFR 1.111

The submission of the reply filed on 7/11/2022 to the non-final Office action of 3/10/2022 is acknowledged. Claims 1-3 and 5-40 are currently pending.

Reasons for Allowance

Claims 1-3 and 5-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claims 1, 20, 34, and 35. These independent claims, and consequently all claims dependent therefrom, are allowable for substantially similar reasons as explained in the aforementioned non-final Office action of 3/10/2022.
Claim 1 is amended to add the limitations of previously allowed claim 4 (now cancelled) and to address the informalities and clarity issues identified in the Office action. 
New independent claim 20 is directed to the subject matter of original allowed claim 5, adjusted for clarity. 
New independent claim 34 is directed to the subject matter of original allowed claim 7, adjusted for clarity. 
 New independent claim 35 is directed to the subject matter of original allowed claim 11, adjusted for clarity. 
Furthermore, the Office concurs with the Applicant’s reasoning as presented on pp. 12-13 of the aforementioned reply of 7/11/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings

The amended Drawings filed on 7/11/2022 have been accepted by the Office.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835